EXHIBIT 10.1
 
 
FIRST LOAN MODIFICATION AGREEMENT
 
This First Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of the First Loan Modification Effective Date, by and between
SILICON VALLEY BANK, a California corporation, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054 and with a loan
production office located at One Newton Executive Park, Suite 200, 2221
Washington Street, Newton, Massachusetts 02462 (“Bank”) and BRIDGELINE SOFTWARE,
INC., a Delaware corporation with its chief executive office located at 10 Sixth
Road, Woburn, Massachusetts 01801 (“Borrower”).
 
1.    DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 29, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 29, 2008, between Borrower and Bank, (as amended, the “Loan
Agreement”).  Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
 
 
2.    DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”).
 
 
Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.
 
3.                DESCRIPTION OF CHANGE IN TERMS.
 
A.        
Modifications to Loan Agreement.

 
1     
The Loan Agreement shall be amended by deleting the following Section 2.1.1(a)
appearing therein in its entirety:

 
“(a)           Availability.  Subject to the terms and conditions of this
Agreement, Bank shall make Advances not exceeding the Availability
Amount.  Amounts borrowed under the Revolving Line may be repaid and, prior to
the Revolving Line Maturity Date, reborrowed, subject to the applicable terms
and conditions precedent herein.”
 
and inserting in lieu thereof the following:
 
“(a)           Availability.  Subject to the terms and conditions of this
Agreement and to deduction of Reserves, Bank will make Advances to Borrower up
to the Availability Amount.  Amounts borrowed under the Revolving Line may be
repaid, and prior to the Revolving Line Maturity Date, reborrowed, subject to
the applicable terms and conditions precedent herein.”
 
2     
­The Loan Agreement shall be amended by deleting the following Sections 2.1.2(a)
and 2.1.2(b) appearing therein, each in its entirety:

 
“(a)           As part of the Revolving Line, Bank shall issue or have issued
Letters of Credit for Borrower’s account.  Such aggregate amounts utilized
hereunder shall at all times reduce the amount otherwise available for Advances
under the Revolving Line.  The face amount of outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve) may not exceed Five Hundred Thousand Dollars ($500,000.00), inclusive
of Credit Extensions relating to Sections 2.1.3 and 2.1.4.  The
 
 
1

--------------------------------------------------------------------------------


aggregate amount available to be used for the issuance of Letters of Credit may
not exceed (i) the lesser of (A) the Revolving Line or (B) the Borrowing Base,
minus (ii) the outstanding principal amount of any Advances (including any
amounts used for Cash Management Services and the face amount of any outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit and any
Letter of Credit Reserve), and minus (iii) the FX Reserve.  If, on the Revolving
Line Maturity Date, or the effective date of any termination of this Agreement
by Borrower, there are any outstanding Letters of Credit, then on such date
Borrower shall provide to Bank cash collateral in an amount equal to 105% of the
face amount of all such Letters of Credit (except for Letters of Credit payable
in Foreign Currency for which such percentage shall be 110%) plus all interest,
fees, and costs due or to become due in connection therewith (as estimated by
Bank in its good faith business judgment), to secure all of the Obligations
relating to said Letters of Credit.  All Letters of Credit shall be in form and
substance acceptable to Bank in its sole discretion and shall be subject to the
terms and conditions of Bank’s standard Application and Letter of Credit
Agreement (the “Letter of Credit Application”).  Borrower agrees to execute any
further documentation in connection with the Letters of Credit as Bank may
reasonably request.  Borrower further agrees to be bound by the regulations and
interpretations of the issuer of any Letters of Credit guarantied by Bank and
opened for Borrower’s account or by Bank’s interpretations of any Letter of
Credit issued by Bank for Borrower’s account, and Borrower understands and
agrees that Bank shall not be liable for any error, negligence, or mistake,
whether of omission or commission, in following Borrower’s instructions or those
contained in the Letters of Credit or any modifications, amendments, or
supplements thereto.
 
(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.”
 
and inserting in lieu thereof the following:
 
“(a)           As part of the Revolving Line and subject to deduction of
Reserves, Bank shall issue or have issued Letters of Credit for Borrower’s
account.  The face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve) may not exceed
Five Hundred Thousand Dollars ($500,000.00) inclusive of Credit Extensions
relating to Sections 2.1.3 and 2.1.4.  Such aggregate amounts utilized hereunder
shall at all times reduce the amount otherwise available for Advances under the
Revolving Line.  If, on the Revolving Line Maturity Date or after the occurrence
and during the continuance of an Event of Default there are any outstanding
 
 
 
 
2

--------------------------------------------------------------------------------


Letters of Credit, then on such date Borrower shall provide to Bank cash
collateral in an amount equal to 105% of the face amount of all such Letters of
Credit plus all interest, fees, and costs due or to become due in connection
therewith (as estimated by Bank in its good faith business judgment), to secure
all of the Obligations relating to said Letters of Credit.  All Letters of
Credit shall be in form and substance acceptable to Bank in its sole discretion
and shall be subject to the terms and conditions of Bank’s standard Application
and Letter of Credit Agreement (the “Letter of Credit Application”).  Borrower
agrees to execute any further documentation in connection with the Letters of
Credit as Bank may reasonably request.  Borrower further agrees to be bound by
the regulations and interpretations of the issuer of any Letters of Credit
guarantied by Bank and opened for Borrower’s account or by Bank’s
interpretations of any Letter of Credit issued by Bank for Borrower’s account,
and Borrower understands and agrees that Bank shall not be liable for any error,
negligence, or mistake, whether of omission or commission, in following
Borrower’s instructions or those contained in the Letters of Credit or any
modifications, amendments, or supplements thereto.
 
(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit
Application.  Any amounts Bank pays on behalf of Borrower for any Letters of
Credit will be treated as Advances under the Revolving Line and will accrue
interest at the interest rate applicable to Advances.”
 
3     
­The Loan Agreement shall be amended by deleting the following Section 2.3(a)
appearing therein in its entirety:

 
“(a)           Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to one percentage point (1.0%) above the Prime Rate, which
interest shall be payable monthly in accordance with Section 2.3(f) below.”
 
and inserting in lieu thereof the following:
 
“(a)           Interest Rate.  Subject to Section 2.3(b), the principal amount
outstanding under the Revolving Line shall accrue interest at a floating per
annum rate equal to the greater of (i) two percentage points (2.0%) above the
Prime Rate and (ii) eight percent (8.0%), which interest shall in each case be
payable monthly in accordance with Section 2.3(f) below.”
 
4     
­The Loan Agreement shall be amended by deleting the following Section 2.3(f)
appearing therein in its entirety:

 
“(f)           Payments.  Unless otherwise provided, interest is payable monthly
on the first calendar day of each month.  Payments of principal and/or interest
received after 12:00 p.m. Eastern time are considered received at the opening of
business on the next Business Day.  When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.”
 
3

--------------------------------------------------------------------------------


and inserting in lieu thereof the following:
 
“(f)           Payment; Interest Computation; Float Charge.  Interest is payable
monthly on the last calendar day of each month.  In computing interest on the
Obligations, all Payments received after 12:00 p.m. Eastern time on any day
shall be deemed received on the next Business Day.  In addition, Bank shall be
entitled to charge Borrower a “float” charge in an amount equal to three (3)
Business Days interest, at the interest rate applicable to the Advances, on all
Payments received by Bank.  The float charge for each month shall be payable on
the last day of the month.  Bank shall not, however, be required to credit
Borrower’s account for the amount of any item of payment which is unsatisfactory
to Bank in its good faith business judgment, and Bank may charge Borrower’s
Designated Deposit Account for the amount of any item of payment which is
returned to Bank unpaid.”
 
5     
­The Loan Agreement shall be amended by deleting the following Sections 3.2(a)
and 3.2(b), appearing therein, each in its entirety:

 
“(a)           except as otherwise provided in Section 3.4(a), timely receipt of
an executed Payment/Advance Form;
 
(b)           the representations and warranties in Section 5 shall be true in
all material respects on the date of the Payment/Advance Form and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Event of Default shall have occurred and be continuing
or result from the Credit Extension.  Each Credit Extension is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”
 
and inserting in lieu thereof the following:
 
“(a)           except as otherwise provided in Section 3.4(a), timely receipt of
an executed Transaction Report;
 
 
 
4

--------------------------------------------------------------------------------


(b)           the representations and warranties in Section 5 shall be true in
all material respects on the date of the Transaction Report and on the Funding
Date of each Credit Extension; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, and no Default or Event of Default shall have occurred and be
continuing or result from the Credit Extension.  Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”
 
6     
­The Loan Agreement shall be amended by deleting the following Section 3.4,
appearing therein in its entirety:

 
“3.4           Procedures for Borrowing.
 
Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, to obtain an Advance (other
than Advances under Sections 2.1.2 or 2.1.4), Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time on the Funding Date of the Advance.  Together with any
such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Payment/Advance Form executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank reasonably believes is a Responsible Officer
or designee.  Bank shall credit Advances to the Designated Deposit
Account.  Bank may make Advances under this Agreement based on instructions from
a Responsible Officer or his or her designee or without instructions if the
Advances are necessary to meet Obligations which have become due.”
 
and inserting in lieu thereof the following:
 
“3.4           Procedures for Borrowing.
 
Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, to obtain an Advance (other
than Advances under Sections 2.1.2 or 2.1.4), Borrower shall notify Bank (which
notice shall be irrevocable) by electronic mail, facsimile, or telephone by
12:00 noon Eastern time on the Funding Date of the Advance.  Together with any
such electronic or facsimile notification, Borrower shall deliver to Bank by
electronic mail or facsimile a completed Transaction Report, executed by a
Responsible Officer or his or her designee.  Bank may rely on any telephone
notice given by a person whom Bank reasonably believes is a Responsible Officer
or
 
 
5

--------------------------------------------------------------------------------


designee.  Bank shall credit Advances to the Designated Deposit Account.  Bank
may make Advances under this Agreement based on instructions from a Responsible
Officer or his or her designee or without instructions if the Advances are
necessary to meet Obligations which have become due.”
 
7     
The Loan Agreement shall be amended by deleting the following Section 5.2,
appearing therein in its entirety:

 
“5.2           Collateral.  Borrower has good title to, has rights in, and the
power to transfer each item of the Collateral upon which it purports to grant a
Lien hereunder, free and clear of any and all Liens except Permitted
Liens.  Borrower has no deposit accounts other than the deposit accounts with
Bank, the deposit accounts, if any, described in the Perfection Certificate
delivered to Bank in connection herewith, or of which Borrower has given Bank
notice and taken such actions as are necessary to give Bank a perfected security
interest therein.  The Accounts are bona fide, existing obligations of the
Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral to a bailee, then Borrower will
first receive the written consent of Bank and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Bank in its
sole discretion.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with the Bank’s right to sell any Collateral.  Borrower shall provide
written notice to Bank within ten (10) days of entering or becoming bound by any
such license or agreement (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or agreements to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.”
 
 
 
6

--------------------------------------------------------------------------------


and inserting in lieu thereof the following:
 
“5.2           Collateral.  Borrower has good title to, has rights in, and the
power to transfer each item of Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens.  Borrower
has no deposit accounts other than the deposit accounts with Bank and deposit
accounts described in the Perfection Certificate delivered to Bank in connection
herewith.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate.  In the event that Borrower, after the
date hereof, intends to store or otherwise deliver any portion of the Collateral
to a bailee, then Borrower will first receive the written consent of Bank and
such bailee must execute and deliver a bailee agreement in form and substance
satisfactory to Bank in its sole discretion.
 
Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business.  Each patent is valid and enforceable and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
Intellectual Property violates the rights of any third party.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is bound by, any material license or other agreement with respect to which
Borrower is the licensee (a) that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property, or (b) for which a default under or termination of could
interfere with the Bank’s right to sell any Collateral.  Borrower shall provide
written notice to Bank within ten (10) days of entering or becoming bound by any
such license or agreement (other than over-the-counter software that is
commercially available to the public).  Borrower shall take such steps as Bank
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (x) all such licenses or agreements to be deemed
“Collateral” and for Bank to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such license or
agreement, whether now existing or entered into in the future, and (y) Bank to
have the ability in the event of a liquidation of any Collateral to dispose of
such Collateral in accordance with Bank’s rights and remedies under this
Agreement and the other Loan Documents.”
 
8     
The Loan Agreement shall be amended by deleting the following Section
6.2(a)(ii), appearing therein in its entirety:

 
“(ii) as soon as available, but no later than one hundred twenty (120) days
after the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;”
 
7

--------------------------------------------------------------------------------


and inserting in lieu thereof the following:
 
“(ii) as soon as available, but no later than one hundred fifty (150) days after
the last day of Borrower’s fiscal year, audited consolidated financial
statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm acceptable to Bank in its reasonable discretion;”
 
9     
­The Loan Agreement shall be amended by deleting the following Section 6.2(b),
appearing therein in its entirety:

 
“(b)           Within thirty (30) days after the last day of each month, deliver
to Bank a duly completed Borrowing Base Certificate signed by a Responsible
Officer, with aged listings of accounts receivable and accounts payable (by
invoice date).”
 
and inserting in lieu thereof the following:
 
“(b)           (i) weekly, on the last Business Day of each week, and with each
request for a Credit Extension, deliver to Bank a duly completed Transaction
Report, signed by a Responsible Officer; and
 
 (ii) monthly, within fifteen (15) days after the last day of each month,
deliver to Bank aged listings of accounts receivable and accounts payable (aged
by invoice date).”
 
10    
­ The Loan Agreement shall be amended by deleting the following Section 6.2(d),
appearing therein in its entirety:

 
“(d)           Allow Bank to audit Borrower’s Collateral at Borrower’s
expense.  Such audits shall be conducted no more often than once every six (6)
months unless an Event of Default has occurred and is
continuing.  Notwithstanding the foregoing, no Credit Extension may be requested
prior to the Initial Audit.”
 
and inserting in lieu thereof the following:
 
“(d)           Prompt written notice of (i) any material change in the
composition of the intellectual property, (ii) the registration of any copyright
(including any subsequent ownership right of Borrower in or to any copyright),
patent or trademark not previously disclosed to Bank, or (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
intellectual property”
 
11    
The Loan Agreement shall be amended by deleting the following Section 6.7,
appearing therein in its entirety:

 
 
8

--------------------------------------------------------------------------------


“6.7           Financial Covenants.
 
Borrower shall maintain at all times, to be tested as of the last day of each
month, unless otherwise noted, on a consolidated basis with respect to Borrower
and its Subsidiaries:
 
(a)           Adjusted Quick Ratio.  A ratio of Quick Assets to Total
Liabilities minus Deferred Revenue of at least 1.5 to 1.0;
 
and
 
(b)           EBITDA.  Maintain, measured as of the end of each fiscal quarter
for the prior two (2) fiscal quarters, EBITDA of at least Two Hundred Fifty
Thousand Dollars ($250,000.00).”
 
and inserting in lieu thereof the following:
 
“6.7           Financial Covenants.
 
Borrower shall maintain at all times, unless otherwise noted, on a consolidated
basis with respect to Borrower and its Subsidiaries:
 
(a)           Minimum Profit.  Minimum Adjusted Net Income, measured quarterly,
on the last day of each fiscal quarter, on a trailing three month basis, of not
less than Fifty Thousand Dollars ($50,000.00); and
 
(b)           Minimum Liquidity.  Unrestricted cash at Bank plus the
Availability Amount of not less than One Million Dollars ($1,000,000.00).
 
12    
The Loan Agreement shall be amended by deleting the following Section 6.8,
appearing therein in its entirety:

 
“6.8           Protection of Intellectual Property Rights.  Borrower shall:  (a)
take commercially reasonable measures on advice of counsel to protect, defend
and maintain the validity and enforceability of its intellectual property; (b)
promptly advise Bank in writing of material infringements of its intellectual
property; and (c) not allow any intellectual property material to Borrower’s
business to be abandoned, forfeited or dedicated to the public without Bank’s
written consent.”
 
and inserting in lieu thereof the following:
 
“6.8           Protection and Registration of Intellectual Property
Rights.  Borrower shall: (a) take commercially reasonable measures on advice of
counsel to protect, defend and maintain the validity and enforceability of its
intellectual property; (b) promptly advise Bank in writing of material
infringements of its intellectual property; and (c) not allow any intellectual
property material to Borrower’s business to be abandoned, forfeited or dedicated
to the public without Bank’s written consent.  If Borrower decides to register
any copyrights or mask works in the United States Copyright Office, Borrower
shall: (x) provide Bank with at least fifteen (15) days prior written notice of
its intent to register such copyrights or mask works together with a copy of the
application it intends to file with the United States Copyright Office
(excluding exhibits thereto); (y) execute an intellectual
 
 
9

--------------------------------------------------------------------------------


property security agreement or such other documents as Bank may reasonably
request to maintain the perfection and priority of Bank’s security interest in
the copyrights or mask works intended to be registered with the United States
Copyright Office; and (z) record such intellectual property security agreement
with the United States Copyright Office contemporaneously with filing the
copyright or mask work application(s) with the United States Copyright
Office.  Borrower shall promptly provide to Bank a copy of the application(s)
filed with the United States Copyright Office together with evidence of the
recording of the intellectual property security agreement necessary for Bank to
maintain the perfection and priority of its security interest in such copyrights
or mask works.  Borrower shall provide written notice to Bank of any application
filed by Borrower in the United States Patent and Trademark Office for a patent
or to register a trademark or service mark within 30 days after any such
filing.”
 
13    
Section 6 of the Loan Agreement shall be amended by adding the following new
Sections at the end thereof:

 
“6.11  Accounts Receivable.
 
(a)           Schedules and Documents Relating to Accounts. Borrower shall
deliver to Bank transaction reports and schedules of collections, as provided in
Section 6.2, on Bank’s standard forms; provided, however, that Borrower’s
failure to execute and deliver the same shall not affect or limit Bank’s Lien
and other rights in all of Borrower’s Accounts, nor shall Bank’s failure to
advance or lend against a specific Account affect or limit Bank’s Lien and other
rights therein.  If requested by Bank, Borrower shall furnish Bank with copies
(or, at Bank’s request, originals) of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to such Accounts.  In addition, Borrower shall deliver to Bank,
on its request, the originals of all instruments, chattel paper, security
agreements, guarantees and other documents and property evidencing or securing
any Accounts, in the same form as received, with all necessary endorsements, and
copies of all credit memos.
 
(b)           Disputes.  Borrower shall promptly notify Bank of all disputes or
claims relating to Accounts.  Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing so long as (i) Borrower does so in good faith, in a
commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Bank in the regular reports
provided to Bank; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) after taking into account all such discounts, settlements
and forgiveness, the total outstanding Advances will not exceed the Availability
Amount.
 
 
 
10

--------------------------------------------------------------------------------


(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Bank may specify, pursuant to a blocked account agreement
in form and substance satisfactory to Bank in its sole discretion.  Whether or
not an Event of Default has occurred and is continuing, Borrower shall hold all
payments on, and proceeds of, Accounts in trust for Bank, and Borrower shall
promptly deliver all such payments and proceeds to Bank in their original form,
duly endorsed, to be applied to the Obligations pursuant to the terms of Section
9.4 hereof.
 
(d)           Returns.  Provided no Event of Default has occurred and is
continuing, if any Account Debtor returns any Inventory to Borrower, Borrower
shall promptly (i) determine the reason for such return, (ii) issue a credit
memorandum to the Account Debtor in the appropriate amount, and (iii) provide a
copy of such credit memorandum to Bank, upon request from Bank.  In the event
any attempted return occurs after the occurrence and during the continuance of
any Event of Default, Borrower shall hold the returned Inventory in trust for
Bank, and immediately notify Bank of the return of the Inventory.
 
(e)           Verification.  Bank may, from time to time, verify directly with
the respective Account Debtors the validity, amount and other matters relating
to the Accounts, either in the name of Borrower or Bank or such other name as
Bank may choose.
 
(f)           No Liability.  Bank shall not be responsible or liable for any
shortage or discrepancy in, damage to, or loss or destruction of, any goods, the
sale or other disposition of which gives rise to an Account, or for any error,
act, omission, or delay of any kind occurring in the settlement, failure to
settle, collection or failure to collect any Account, or for settling any
Account in good faith for less than the full amount thereof, nor shall Bank be
deemed to be responsible for any of Borrower’s obligations under any contract or
agreement giving rise to an Account.  Nothing herein shall, however, relieve
Bank from liability for its own gross negligence or willful misconduct.”
 
6.12 Remittance of Proceeds.  Except as otherwise provided in Section 6.11(c),
Borrower shall deliver, in kind, all proceeds arising from the disposition of
any Collateral to Bank in the original form in which received by Borrower not
later than the following Business Day after receipt by Borrower, to be applied
to the Obligations pursuant to the terms of Section 9.4 hereof; provided that,
if no Default or Event of Default has occurred and is continuing, Borrower shall
not be obligated to remit to Bank the proceeds of the sale of worn out or
obsolete Equipment disposed of by Borrower in good faith in an arm’s length
transaction for an aggregate purchase price of $25,000 or less (for all such
transactions in any fiscal year).  Borrower agrees that it will not commingle
proceeds of Collateral with any of Borrower’s other funds or property, but will
hold such proceeds separate and
 
 
11

--------------------------------------------------------------------------------


apart from such other funds and property and in an express trust for
Bank.  Nothing in this Section limits the restrictions on disposition of
Collateral set forth elsewhere in this Agreement.
 
6.13 Access to Collateral; Books and Records. At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right, on an
semi-annual basis (or more frequently if an Event of Default has occurred and is
continuing), to inspect the Collateral and the right to audit and copy
Borrower’s Books.  The foregoing inspections and audits shall be at Borrower’s
expense, and the charge therefor shall be $750 per person per day (or such
higher amount as shall represent Bank’s then-current standard charge for the
same), plus reasonable out-of-pocket expenses.  In the event Borrower and Bank
schedule an audit more than ten (10) days in advance, and Borrower cancels or
seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”
 
14    
­The Loan Agreement shall be amended by deleting the following Section 7.1,
appearing therein in its entirety:

 
“7.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; (c) in connection with Permitted Liens and Permitted Investments; and
(d) of non-exclusive licenses for the use of the property of Borrower or its
Subsidiaries in the ordinary course of business.”
 
and inserting in lieu thereof the following:
 
“7.1           Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively, “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (a) of
Inventory in the ordinary course of business; (b) of worn-out or obsolete
Equipment; and (c) in connection with Permitted Liens and Permitted Investments.
Borrower shall not enter into an agreement with any Person other than Bank which
restricts the subsequent granting of a security interest in Borrower’s
intellectual property. ”
 
15    
­The Loan Agreement shall be amended by deleting the following Section 8.2(a),
appearing therein in its entirety:

 
“(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6 or 6.7, or violates any covenant in Section 7; or”
 
 
12

--------------------------------------------------------------------------------


and inserting in lieu thereof the following:
 
“(a) Borrower fails or neglects to perform any obligation in Sections 6.2, 6.4,
6.5, 6.6, 6.7, 6.11 or 6.12, or violates any covenant in Section 7; or”
 
16    
­The Loan Agreement shall be amended by deleting the following Section 9.4,
appearing therein in its entirety:

 
“9.4           Application of Payments and Proceeds.  Borrower shall have no
right to specify the order or the accounts to which Bank shall allocate or apply
any payments required to be made by Borrower to Bank or otherwise received by
Bank under this Agreement when any such allocation or application is not
specified elsewhere in this Agreement.  If an Event of Default has occurred and
is continuing, Bank may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Bank shall determine in its sole discretion.  Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Bank for any deficiency.  If Bank, in its good
faith business judgment, directly or indirectly enters into a deferred payment
or other credit transaction with any purchaser at any sale of Collateral, Bank
shall have the option, exercisable at any time, of either reducing the
Obligations by the principal amount of the purchase price or deferring the
reduction of the Obligations until the actual receipt by Bank of cash therefor.”
 
and inserting in lieu thereof the following:
 
“9.4           Application of Payments and Proceeds.  Unless an Event of Default
has occurred and is continuing, Bank may apply any funds in its possession,
whether from Borrower account balances, payments, or proceeds realized as the
result of any collection of Accounts or other disposition of the
Collateral, first, to Bank Expenses, including without limitation, the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Bank in the exercise of its rights under this Agreement; second, to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations and any applicable fees and other charges, in such order as Bank
shall determine in its sole discretion.  Any surplus shall be paid to Borrower
or other Persons legally entitled thereto; Borrower shall remain liable to Bank
for any deficiency.  If an Event of Default has occurred and is continuing, Bank
may apply any funds in its possession, whether from Borrower account balances,
payments, proceeds realized as the result of any collection of Accounts or other
disposition of the Collateral, or otherwise, to the Obligations in such order as
Bank shall determine in its sole discretion.  Any surplus shall be paid to
Borrower or to other Persons legally entitled thereto; Borrower shall remain
liable to Bank for any deficiency.  If Bank, in its good faith business
judgment, directly or indirectly enters into a
 
 
 
13

--------------------------------------------------------------------------------


deferred payment or other credit transaction with any purchaser at any sale of
Collateral, Bank shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Bank of
cash therefor.”
 
17    
­The Loan Agreement shall be amended by deleting the following text contained in
Section 12.1 therein in its entirety:

 
“12.1                      Termination Prior to Maturity Date.  This Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank or if Bank’s obligation to fund Credit Extensions terminates pursuant to
the terms of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s
lien and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such termination is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to Twenty-Five Thousand
Dollars ($25,000.00), provided that no termination fee shall be charged if the
credit facility hereunder is replaced with a new facility from another division
of Silicon Valley Bank.  Upon payment in full of the Obligations and at such
time as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”
 
and inserting in lieu thereof the following:
 
“12.1                      Termination Prior to Maturity Date.  This Agreement
may be terminated prior to the Revolving Line Maturity Date by Borrower,
effective three (3) Business Days after written notice of termination is given
to Bank or if Bank’s obligation to fund Credit Extensions terminates pursuant to
the terms of Section 2.1.1(b).  Notwithstanding any such termination, Bank’s
lien and security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations.  If such termination is at Borrower’s election or at
Bank’s election due to the occurrence and continuance of an Event of Default,
Borrower shall pay to Bank, in addition to the payment of any other expenses or
fees then-owing, a termination fee in an amount equal to one and one-half
percent (1.50%) of the Revolving Line (i.e. Forty Five Thousand Dollars
($45,000.00)), provided that no termination fee shall be charged if the credit
facility hereunder is replaced with a new facility from another division of
Silicon Valley Bank.  Upon payment in full of the Obligations and at such time
as Bank’s obligation to make Credit Extensions has terminated, Bank shall
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.”
 
 
 
14

--------------------------------------------------------------------------------


18    
The Loan Agreement shall be amended by deleting the following definitions
appearing alphabetically in Section 13.1 thereof:

 
““EBITDA” shall mean (a) Net Income, plus (b) Interest Expense, plus (c) to the
extent deducted in the calculation of Net Income, depreciation expense,
amortization expense, and non-cash stock compensation expense, plus (d) income
tax expense.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Credit Extension and other Indebtedness of Borrower and its Subsidiaries,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Payment/Advance Form” is that certain form attached hereto as Exhibit B.
 
“Quick Assets” is, on any date, Borrower’s consolidated unrestricted cash, Cash
Equivalents, and investments with Bank with maturities of fewer than 12 months
determined according to GAAP, maintained with Bank, and net billed accounts
receivable.
 
“Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness, but excluding all other Subordinated Debt.”
 
19    
The Loan Agreement shall be amended by inserting the following definition
appearing alphabetically in Section 13.1 thereof:

 
““Adjusted Net Income” is, on any date of measurement, the sum of Borrower’s Net
Income plus, to the extent deducted from the calculation of Net Income, non-cash
stock compensation expense, depreciation expense and any amortization of
goodwill.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“First Loan Modification Agreement” is that certain First Loan Modification
Agreement, by and between Borrower and Bank, dated as of the First Loan
Modification Effective Date.
 
“First Loan Modification Effective Date” is the date indicated on the signature
page to the First Loan Modification Agreement.
 
“IP Agreement” is that certain Intellectual Property Security Agreement executed
and delivered by Borrower to Bank dated as of the First Loan Modification
Effective Date.
 
15

--------------------------------------------------------------------------------


“Payment” means all checks, wire transfers and other items of payment received
by Bank (including proceeds of Accounts and payment of all the Obligations in
full) for credit to Borrower’s outstanding Credit Extensions or, if the balance
of the Credit Extensions has been reduced to zero, for credit to its Deposit
Accounts.
 
“Reserves” means, as of any date of determination, such amounts as Bank may from
time to time establish and revise in good faith reducing the amount of Advances,
Letters of Credit and other financial accommodations which would otherwise be
available to Borrower under the lending formulas:  (a) to reflect events,
conditions, contingencies or risks which, as determined by Bank in good faith,
do or may affect (i) the Collateral or any other property which is security for
the Obligations or its value (including without limitation any increase in
delinquencies of Accounts), (ii) the assets or business of Borrower or any
guarantor, or (iii) the security interests and other rights of Bank in the
Collateral (including the enforceability, perfection and priority thereof); or
(b) to reflect Bank’s good faith belief that any collateral report or financial
information furnished by or on behalf of Borrower or any guarantor to Bank is or
may have been incomplete, inaccurate or misleading in any material respect; or
(c) in respect of any state of facts which Bank determines in good faith
constitutes an Event of Default or may, with notice or passage of time or both,
constitute an Event of Default.
 
“Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.”
 
20    
The Loan Agreement shall be amended by deleting the following definitions
appearing in Section 13.1 thereof:

 
““Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right, at any time after the Effective Date, to
adjust any of the criteria set forth below and to establish new criteria in its
reasonable good faith business judgment.  Unless Bank agrees otherwise in
writing, Eligible Accounts shall not include:


(a)  
Accounts that the Account Debtor has not paid within ninety (90) days of invoice
date regardless of invoice payment period terms;

 
(b)  
Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

 
(c)  
Accounts owing from an Account Debtor which does not have its principal place of
business in the United States, unless Bank otherwise approves of in writing, on
a case by case basis at the sole discretion of Bank;

 
16

--------------------------------------------------------------------------------


(d)  
Accounts billed and/or payable outside of the United States, unless Bank
otherwise approves of in writing, on a case by case basis at the sole discretion
of Bank;

 
(e)  
Accounts owing from an Account Debtor to the extent that Borrower is indebted or
obligated in any manner to the Account Debtor (as creditor, lessor, supplier or
otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

 
(f)  
Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

 
(g)  
Accounts with credit balances over ninety (90) days from invoice date;

 
(h)  
Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

 
(i)  
Accounts owing from an Account Debtor which is a United States government entity
or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

 
(j)  
Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

 
(k)  
Accounts owing from an Account Debtor that has not been invoiced or where goods
or services have not yet been rendered to the Account Debtor (sometimes called
memo billings or pre-billings);

 
(l)  
Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

 
 
 
17

--------------------------------------------------------------------------------


(m)  
Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

 
(n)  
Accounts subject to trust provisions, subrogation rights of a bonding company,
or a statutory trust;

 
(o)  
Accounts owing from an Account Debtor that has been invoiced for goods that have
not been shipped to the Account Debtor unless Bank, Borrower, and the Account
Debtor have entered into an agreement acceptable to Bank in its sole discretion
wherein the Account Debtor acknowledges that (i) it has title to and has
ownership of the goods wherever located, (ii) a bona fide sale of the goods has
occurred, and (iii) it owes payment for such goods in accordance with invoices
from Borrower (sometimes called “bill and hold” accounts);

 
(p)  
Accounts that represent non-trade receivables or that are derived by means other
than in the ordinary course of Borrower’s business;

 
(q)  
Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

 
(r)  
Accounts subject to chargebacks or others payment deductions taken by an Account
Debtor;

 
(s)  
Accounts in which the Account Debtor disputes liability or makes any claim (but
only up to the disputed or claimed amount), or if the Account Debtor is subject
to an Insolvency Proceeding, or becomes insolvent, or goes out of business;

 
(t)  
Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and

 
(u)  
other Accounts Bank deems ineligible in the exercise of its reasonable good
faith business judgment.

 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
any note, or notes or guaranties executed by Borrower, and any other present or
future agreement by Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, restated, or otherwise modified.
 
“Prime Rate” is the greater of (a) Bank’s most recently announced “prime rate,”
even if it is not Bank’s lowest rate, and (b) five percent (5.0%).
 
“Revolving Line” is an Advance or Advances in an amount equal to One Million Two
Hundred Fifty Thousand Dollars ($1,250,000.00).
 
 
18

--------------------------------------------------------------------------------


“Revolving Line Maturity Date” is September 28, 2009.”
 
and inserting in lieu thereof the following:
 
““Borrowing Base Certificate” is that certain borrowing base certificate
included within each Transaction Report.
 
“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3.  Bank reserves the right, at any time after the Effective Date, to
adjust any of the criteria set forth below and to establish new criteria in its
reasonable good faith business judgment.  Unless Bank agrees otherwise in
writing, Eligible Accounts shall not include:
 
(a)  
Accounts that the Account Debtor has not paid within ninety (90) days of invoice
date regardless of invoice payment period terms;

 
(b)  
Accounts owing from an Account Debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

 
(c)  
Accounts owing from an Account Debtor which does not have its principal place of
business in the United States;

 
(d)  
Accounts billed and/or payable outside of the United States;

 
(e)  
Accounts owing from an Account Debtor to the extent that Borrower is indebted or
obligated in any manner to the Account Debtor (as creditor, lessor, supplier or
otherwise - sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;

 
(f)  
Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;

 
(g)  
Accounts with credit balances over ninety (90) days from invoice date;

 
(h)  
Accounts owing from an Account Debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless the Bank approves in writing;

 
(i)  
Accounts owing from an Account Debtor which is a United States government entity
or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Bank and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

 
 
19

--------------------------------------------------------------------------------


(j)  
Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

 
(k)  
Accounts owing from an Account Debtor that has not been invoiced or where goods
or services have not yet been rendered to the Account Debtor (sometimes called
memo billings or pre-billings);

 
(l)  
Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements where the Account Debtor has a right of offset for
damages suffered as a result of Borrower’s failure to perform in accordance with
the contract (sometimes called contracts accounts receivable, progress billings,
milestone billings, or fulfillment contracts);

 
(m)  
Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

 
(n)  
Accounts subject to trust provisions, subrogation rights of a bonding company,
or a statutory trust;

 
(o)  
Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

 
(p)  
Accounts owing from an Account Debtor that has been invoiced for goods that have
not been shipped to the Account Debtor unless Bank, Borrower, and the Account
Debtor have entered into an agreement acceptable to Bank in its sole discretion
wherein the Account Debtor acknowledges that (i) it has title to and has
ownership of the goods wherever located, (ii) a bona fide sale of the goods has
occurred, and (iii) it owes payment for such goods in accordance with invoices
from Borrower (sometimes called “bill and hold” accounts);

 
(q)  
Accounts that represent non-trade receivables or that are derived by means other
than in the ordinary course of Borrower’s business;

 
 
 
20

--------------------------------------------------------------------------------


(r)  
Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond 90 days;

 
(s)  
Accounts subject to chargebacks or others payment deductions taken by an Account
Debtor;

 
(t)  
Accounts in which the Account Debtor disputes liability or makes any claim (but
only up to the disputed or claimed amount), or if the Account Debtor is subject
to an Insolvency Proceeding, or becomes insolvent, or goes out of business;

 
(u)  
Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and

 
(v)  
other Accounts Bank deems ineligible in the exercise of its reasonable good
faith business judgment.

 
“Loan Documents” are, collectively, this Agreement, the Perfection Certificate,
the IP Agreement, any note, or notes or guaranties executed by Borrower, and any
other present or future agreement by Borrower and/or for the benefit of Bank in
connection with this Agreement, all as amended, restated, or otherwise modified.
 
“Prime Rate” is the Bank’s most recently announced “prime rate,” even if it is
not Bank’s lowest rate.
 
“Revolving Line” is an Advance or Advances in an amount equal to Three Million
Dollars ($3,000,000.00).
 
“Revolving Line Maturity Date” is December 28, 2009.”
 
21    
The Payment/Advance Request Form appearing as Exhibit B to the Loan Agreement is
hereby deleted in its entirety.

 
 
22    
The Borrowing Base Certificate appearing as Exhibit C to the Loan Agreement is
hereby deleted in its entirety.

 
 
23    
The Collateral description appearing as Exhibit A to the Loan Agreement is
hereby replaced with the Collateral description attached as Exhibit A hereto.

 
 
24    
The Compliance Certificate appearing as Exhibit D to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Exhibit B hereto.

 
4.    FEES.  Borrower shall pay to Bank a modification fee equal to Seventeen
Thousand Five Hundred Dollars ($17,500.00), Ten Thousand Dollars ($10,000) of
which has been paid to the Bank (the “Good Faith Deposit”).  The Good Faith
Deposit shall be used to pay Bank Expenses.  Such modification fee (including
the Good Faith Deposit) shall be deemed fully earned as of the date hereof, and
the balance of such modification fee (Seven Thousand Five Hundred Dollars
($7,500.00)) shall be due on the date hereof.  Borrower shall also reimburse
Bank for all reasonable legal fees and expenses incurred in connection with this
amendment to the Existing Loan Documents.
 
5.    RATIFICATION OF PERFECTION CERTIFICATE.  Borrower shall not, without
providing the Bank with thirty (30) days prior written notice: (i) relocate its
principal executive office or add any new offices or business locations or keep
any Collateral in any additional locations, (ii) change its jurisdiction of
organization, (iii) change its organizational structure or type, (iv) change its
legal name, or (v) change any organizational number (if any)
 
 
21

--------------------------------------------------------------------------------


assigned by its jurisdiction of organization.  In addition, the Borrower hereby
certifies that no Collateral is in the possession of any third party bailee
(such as at a warehouse).  In the event that Borrower, after the date hereof,
intends to store or otherwise deliver the Collateral to such a bailee, then
Borrower shall first receive, the prior written consent of Bank and such bailee
must acknowledge in writing that the bailee is holding such Collateral for the
benefit of Bank. Borrower is not a party to, nor is bound by, any license or
other agreement with respect to which Borrower is the licensee (a) that
prohibits or otherwise restricts Borrower from granting a security interest in
Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with the Bank’s
right to sell any Collateral.  Borrower hereby ratifies, confirms and reaffirms,
all and singular, the terms and disclosures contained in a certain Perfection
Certificate dated as of September 29, 2008, and acknowledges, confirms and
agrees the disclosures and information Borrower provided to Bank in the
Perfection Certificate has not changed, as of the date hereof.
 
6.    AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file UCC
financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code.
 
7.    CONSISTENT CHANGES.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
 
8.    RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
 
9.    NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
 
10.      CONTINUING VALIDITY.  Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents.  Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and
effect.  Bank’s agreement to modifications to the existing Obligations pursuant
to this  Loan Modification Agreement in no way shall obligate Bank to make any
future modifications to the Obligations.  Nothing in this Loan Modification
Agreement shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.
 
11.      RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter into
this Loan Modification Agreement, Borrower hereby reaffirms and hereby grants to
Bank, a lien, security interest and right of set off as security for all
Obligations to Bank, whether now existing or hereafter arising upon and against
all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Silicon Valley Bank  (including a Bank subsidiary) or in transit to
any of them.  At any time after the occurrence and during the continuance of an
Event of Default, without demand or notice, Bank may set off the same or any
part thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the loan.  ANY AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES
WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.
 
12.              JURISDICTION/VENUE.  Borrower accepts for itself and in
connection with its properties, unconditionally, the exclusive jurisdiction of
any state or federal court of competent jurisdiction in the Commonwealth of
Massachusetts in any action, suit, or proceeding of any kind against it which
arises out of or by reason of this Loan Modification Agreement; provided,
however, that if for any reason Bank cannot avail itself of the courts of the
Commonwealth of Massachusetts, then venue shall lie in Santa Clara County,
California.  
 
 
22

--------------------------------------------------------------------------------


NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY
OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE
BORROWER OR ITS PROPERTY.
 
13.              COUNTERSIGNATURE.  This Loan Modification Agreement shall
become effective only when it shall have been executed by Borrower and Bank.
 
 
[The remainder of this page is intentionally left blank]


 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
23

--------------------------------------------------------------------------------


This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the First Loan Modification
Effective Date.
 
 
 

BORROWER:      BANK:             BRIDGELINE SOFTWARE, INC.     SILICON VALLEY
BANK                      
By:  /s/ Gary M. Cebula
   
By:  /s/ Philip T. Silvia
 
Name:  Gary M. Cebula
   
Name:   Philip T. Silvia
 
Title:    CFO
   
Title:     Relationship Manager
                                     
First Loan Modification Effective Date: December 29, 2008

 
 
                                                                                    



 
56120/01603
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT A
 
EXHIBIT A


The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


EXHIBIT B
 
 
EXHIBIT D - COMPLIANCE CERTIFICATE




TO:                 SILICON VALLEY
BANK                                                                                                Date:______________________
FROM:           BRIDGELINE SOFTWARE, INC.


 
The undersigned authorized officer of Bridgeline Software, Inc. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank.  Attached are the
required documents supporting the certification.  The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited)
FYE within 150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
A/R & A/P Agings
Monthly within 15 days
Yes   No
Board-approved projections
Annually, w/in 45 days of approval
Yes   No
Transaction Report
Weekly and with each request for a Credit Extension
Yes   No
 

 
 
Financial Covenant
Required
Actual
Complies
       
Maintain at all times (tested):
     
Minimum Adjusted Net Income (quarterly, T3M)
$     50,000.00
$_________
Yes   No
Minimum Liquidity (certified monthly)
$1,000,000.00
$_________
Yes   No


 
 
 
 
 
 

--------------------------------------------------------------------------------


 
The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

BRIDGELINE SOFTWARE, INC.     BANK USE ONLY                      
By:
   
Received by:
 
Name:
   
authorized signer
 
Title: 
   
Date:
                            Verified:        
authorized signer
                  Date:                             Compliance
Status:                         Yes     No            

 
 

 




--------------------------------------------------------------------------------


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower
 
 

 
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.


Dated:     ____________________




I.           Adjusted Net Income (Section 6.7(a))


Required:                      Minimum Adjusted Net Income, measured quarterly,
on the last day of each fiscal quarter, on a training three month basis, of not
less than Fifty Thousand Dollars ($50,000.00).


Actual:
A.
Trailing three month Net Income
$___           
 
B.
To the extent deducted from the calculation of Net Income, non-cash stock
compensation expense, depreciation expense and any amortization of goodwill
 
$___           
 
C.
Adjusted Net Income (line A plus line B)
$___           
 

 
Is line C equal to or greater than $50,000.00?


___  No, not in
compliance                                                                                     ___
Yes, in compliance
 
 
 

 

--------------------------------------------------------------------------------


II.           Minimum Liquidity (Section 6.7(b))


Required:                      Maintain unrestricted cash at Bank plus the
Availability Amount of not less than One Million Dollars ($1,000,000.00)


Actual:


A.
Unrestricted Cash at Bank
$___           
 
B.
Availability Amount
$___           
 
C.
Liquidity (line A plus line B
$___           
 

 
 
Is line C equal to or greater than $1,000,000.00?


 ___ No, not in
compliance                                                                                     ___ Yes,
in compliance

